Citation Nr: 1436850	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for left knee strain.

4.  Entitlement to a rating in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2001 to August 2005.  These matters are before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for left and right shoulder strain (on de novo review) and for increased ratings for left and right knee strain are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied the Veteran service connection for left and right shoulder disabilities based essentially on findings that such disabilities were neither incurred in nor caused by service.

2.  Evidence received since the December 2005 rating decision indicates that the Veteran's left and right shoulder disabilities may be related to his service; relates to an unestablished fact necessary to substantiate these service connection claims; and raises a reasonable possibility of substantiating such claims.



CONCLUSIONS OF LAW

New and material evidence has been received, and the claims of service connection for left and right shoulder disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, inasmuch as this decision reopens his claims for service connection for left and right shoulder disabilities, there is no need to belabor the impact of the VCAA on the matter, as any VCAA- mandated duty omission is harmless.

New and Material Evidence

A December 2005 rating decision denied the Veteran service connection for left and right shoulder disabilities based essentially on findings that such were not incurred in or caused by service.  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence received since the December 2005 rating decision includes a July 2011 VA examination report and lay statements from the Veteran.  This evidence was not part of the record in 2005, and is new.  As it addresses whether the Veteran has shoulder disabilities that may be related to service, it pertains to unestablished facts necessary to substantiate the claims of service connection for left and right shoulder disabilities.  Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claims of service connection for left and right shoulder disabilities may be reopened.  De novo consideration of the claims is addressed in the remand below.


ORDER

The appeal to reopen claims of service connection for left and right shoulder disabilities is granted.


REMAND

With regard to the Veteran's reopened claims for service connection for left and right shoulder disabilities, the Board finds that additional development is required.  Specifically, on July 2011 VA examination, the examiner diagnosed intermittent bursitis of the shoulders and opined, in part, that such "seems to be related to his occupation and certainly could be related to repetitive use of [the] shoulders as [a] painter."  This basis for the opinion is speculative and there is no rationale provided for why the shoulder disabilities are more likely related to the Veteran's post-service occupation, as opposed to his service.  Further, the examiner's opinion does not appear to consider the notation in service of rotator cuff exercises (exercises for the shoulders) that were prescribed for the Veteran.  Accordingly, the Board finds that a new examination to secure a medical opinion with adequate rationale is warranted.

Regarding his claims for increased ratings for his knees, the Veteran submitted a statement in September 2011 indicating that his knees hurt all the time, and that the July 2011 examiner's notation that he only had trouble with his knees every 2 or 3 weeks was inaccurate.  The Board notes that he was last examined for his knees in July 2011.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Accordingly, the case is REMANDED for the following:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Arrange for the Veteran to be examined by an orthopedist to determine the nature, extent, and etiology of any and all shoulder disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any medically indicated tests, such as X-rays, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  Diagnoses all shoulder disability entities.

(b)  For each shoulder disability entity diagnosed, opine whether it is at least as likely as not (a 50% probability or greater) that such is causally related to the Veteran's service.

A detailed rationale, to include discussion of the STR notating rotator cuff exercises, should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left and right knee disabilities.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


